                         Case 19-10316-LSS             Doc 131       Filed 03/11/19       Page 1 of 13



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BEAVEX HOLDING CORPORATION, et al.,1                       Case No. 19-10316 (LSS)

                                            Debtors.                 Jointly Administered


                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON MARCH 13, 2019 AT 11:30 A.M. (ET)

          RESOLVED MATTERS

          1.       Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 345, 363 and
                   503(b) of the Bankruptcy Code, Bankruptcy Rule 2015 and Local Rule 2015-2
                   (I) Authorizing and Approving (A) Continued Use of Cash Management System and
                   (B) Use of Prepetition Bank Accounts and Business Forms; (II) Authorizing the Banks
                   Participating in the Cash Management System to Honor Certain Transfers and Charge
                   Certain Amounts; (III) Waiving the Requirements of Section 345(b) on an Interim Basis;
                   (IV) Granting Administrative Expense Status to Postpetition Intercompany Claims; and
                   (V) Granting Related Relief [Docket No. 5, 2/18/19]

                   Related Documents:

                           a)       Emergency Interim Order Authorizing Limited Use of Cash Collateral and
                                    Payment of Certain Prepetition Employee Obligations [Docket No. 30,
                                    2/20/19]

                           b)       Interim Order, Pursuant to Sections 105(a), 345, 363 and 503(b) of the
                                    Bankruptcy Code, Bankruptcy Rule 2015 and Local Rule 2015-2
                                    (I) Authorizing and Approving (A) Continued Use of Cash Management
                                    System and (B) Use of Prepetition Bank Accounts and Business Forms;
                                    (II) Authorizing the Banks Participating in the Cash Management System
                                    to Honor Certain Transfers and Charge Certain Amounts; (III) Waiving
                                    the Requirements of Section 345(b) on an Interim Basis; (IV) Granting
                                    Administrative Expense Status to Postpetition Intercompany Claims; and
                                    (V) Granting Related Relief [Docket No. 45, 2/21/19]

                           c)       Notice of Final Hearing and Entry of Interim Order [Docket No. 54,
                                    2/22/19]

          1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
          Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
          (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
          Road SE, Suite 300, Atlanta, GA 30339.

01:24224704.1
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19    Page 2 of 13



                       d)     Certificate of No Objection [Docket No. 100, 3/7/19]

                       e)     Final Order, Pursuant to Sections 105(a), 345, 363 and 503(b) of the
                              Bankruptcy Code, Bankruptcy Rule 2015 and Local Rule 2015-2
                              (I) Authorizing and Approving (A) Continued Use of Cash Management
                              System and (B) Use of Prepetition Bank Accounts and Business Forms;
                              (II) Authorizing the Banks Participating in the Cash Management System
                              to Honor Certain Transfers and Charge Certain Amounts; (III) Waiving
                              the Requirements of Section 345(b) on an Interim Basis; (IV) Granting
                              Administrative Expense Status to Postpetition Intercompany Claims; and
                              (V) Granting Related Relief [Docket No. 117, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         2.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Payment of
                (I) Certain Prepetition Employee Obligations, Including Wages, Salaries, and Other
                Compensation; (II) Certain Employee Benefits and Other Associated Obligations; and
                (III) Granting Related Relief [Docket No. 6, 2/18/19]

                Related Documents:

                       a)     Emergency Interim Order Authorizing Limited Use of Cash Collateral and
                              Payment of Certain Prepetition Employee Obligations [Docket No. 30,
                              2/20/19]

                       b)     Interim Order Authorizing Payment of (I) Certain Prepetition Employee
                              Obligations, Including Wages, Salaries, and Other Compensation;
                              (II) Certain Employee Benefits and Other Associated Obligations; and
                              (III) Granting Related Relief [Docket No. 38, 2/21/19]

                       c)     Notice of Final Hearing and Entry of Interim Order [Docket No. 55,
                              2/22/19]

                       d)     Certificate of No Objection [Docket No. 101, 3/7/19]

                       e)     Final Order Authorizing Payment of (I) Certain Prepetition Employee
                              Obligations, Including Wages, Salaries, and Other Compensation;
                              (II) Certain Employee Benefits and Other Associated Obligations; and
                              (III) Granting Related Relief [Docket No. 118, 3/11/19]




01:24224704.1
                                                       2
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19    Page 3 of 13




                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         3.     Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
                1107(a) and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to Pay Certain
                Prepetition Claims of Contract Couriers and Third-Party Service Providers,
                (II) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
                Related Thereto, and (III) Granting Certain Related Relief [Docket No. 7, 2/18/19]

                Related Documents:

                       a)     Emergency Interim Order Authorizing Limited Use of Cash Collateral and
                              Payment of Certain Prepetition Employee Obligations [Docket No. 30,
                              2/20/19]

                       b)     Interim Order, Pursuant to Sections 105(a), 363, 1107(a) and 1108 of the
                              Bankruptcy Code, (I) Authorizing the Debtors to Pay Certain Prepetition
                              Claims of Contract Couriers and Third-Party Service Providers,
                              (II) Authorizing Banks to Honor and Process Check and Electronic
                              Transfer Requests Related Thereto, and (III) Granting Certain Related
                              Relief [Docket No. 39, 2/21/19]

                       c)     Notice of Final Hearing and Entry of Interim Order [Docket No. 56,
                              2/22/19]

                       d)     Certification of Counsel [Docket No. 113, 3/7/19]

                       e)     Final Order, Pursuant to Sections 105(a), 363, 1107(a) and 1108 of the
                              Bankruptcy Code, (I) Authorizing the Debtors to Pay Certain Prepetition
                              Claims of Contract Couriers and Third-Party Service Providers,
                              (II) Authorizing Banks to Honor and Process Check and Electronic
                              Transfer Requests Related Thereto, and (III) Granting Certain Related
                              Relief [Docket No. 130, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       f)     Informal comments from the Official Committee of Unsecured Creditors

01:24224704.1
                                                       3
                     Case 19-10316-LSS        Doc 131      Filed 03/11/19     Page 4 of 13



                Status: An order has been entered. No hearing is necessary.

         4.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay
                Prepetition Claims of Certain Critical Vendors and Administrative Claimholders [Docket
                No. 9, 2/18/19]

                Related Documents:

                       a)     Interim Order Authorizing Debtors to Pay Prepetition Claims of Certain
                              Critical Vendors and Administrative Claimholders [Docket No. 47,
                              2/21/19]

                       b)     Notice of Final Hearing and Entry of Interim Order [Docket No. 57,
                              2/22/19]

                       c)     Certification of Counsel [Docket No. 102, 3/7/19]

                       d)     Final Order Authorizing Debtors to Pay Prepetition Claims of Certain
                              Critical Vendors and Administrative Claimholders [Docket No. 119,
                              3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       e)     Informal comments from the Official Committee of Unsecured Creditors

                Status: An order has been entered. No hearing is necessary.

         5.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to Pay
                Certain Prepetition Claims for Shipper and Common Carrier Obligations [Docket No. 10,
                2/18/19]

                Related Documents:

                       a)     Interim Order Authorizing the Debtors to Pay Claims for Prepetition
                              Shipper and Common Carrier Obligations [Docket No. 48, 2/21/19]

                       b)     Notice of Final Hearing and Entry of Interim Order [Docket No. 58,
                              2/22/19]

                       c)     Certification of Counsel [Docket No. 103, 3/7/19]

                       d)     Final Order Authorizing the Debtors to Pay Claims for Prepetition Shipper
                              and Common Carrier Obligations [Docket No. 120, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
01:24224704.1
                                                       4
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19    Page 5 of 13



                                     4:00 p.m. (ET) solely with respect to the Official Committee of
                                     Unsecured Creditors]

                Objections/Responses Filed:

                       d)     Informal comments from the Official Committee of Unsecured Creditors

                Status: An order has been entered. No hearing is necessary.

         6.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code Authorizing (I) the Debtors to
                Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Banks to Honor
                and Process Check and Electronic Transfer Requests Related Thereto [Docket No. 11,
                2/18/19]

                Related Documents:

                       a)     Interim Order, Pursuant to Sections 105(a), 363(b), 507(a)(8), 541,
                              1107(a), and 1108 of the Bankruptcy Code Authorizing (I) the Debtors to
                              Pay Certain Prepetition Taxes and Fees and Related Obligations and (II)
                              Banks to Honor and Process Check and Electronic Transfer Requests
                              Related Thereto [Docket No. 49, 2/21/19]

                       b)     Notice of Final Hearing and Entry of Interim Order [Docket No. 59,
                              2/22/19]

                       c)     Certificate of No Objection [Docket No. 104, 3/7/19]

                       d)     Final Order, Pursuant to Sections 105(a), 363(b), 507(a)(8), 541, 1107(a),
                              and 1108 of the Bankruptcy Code Authorizing (I) the Debtors to Pay
                              Certain Prepetition Taxes and Fees and Related Obligations and (II) Banks
                              to Honor and Process Check and Electronic Transfer Requests Related
                              Thereto [Docket No. 121, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         7.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363, and 364
                of the Bankruptcy Code, (I) Authorizing (A) Payment of Prepetition Obligations Incurred
                in the Ordinary Course of Business in Connection with Insurance Programs, Including
                Payment of Policy Premiums and (B) Continuation of Insurance Premium Finance
                Agreement, and (II) Authorizing Banks to Honor and Process Check and Electronic
                Transfer Requests Related Thereto [Docket No. 12, 2/18/19]

01:24224704.1
                                                       5
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19    Page 6 of 13



                Related Documents:

                       a)     Interim Order, Pursuant to Sections 105(a), 363, and 364 of the
                              Bankruptcy Code, (I) Authorizing (A) Payment of Prepetition Obligations
                              Incurred in the Ordinary Course of Business in Connection with Insurance
                              Programs, Including Payment of Policy Premiums and (B) Continuation of
                              Insurance Premium Finance Agreement, and (II) Authorizing Banks to
                              Honor and Process Check and Electronic Transfer Requests Related
                              Thereto [Docket No. 52, 2/22/19]

                       b)     Notice of Final Hearing and Entry of Interim Order [Docket No. 60,
                              2/22/19]

                       c)     Certificate of No Objection [Docket No. 105, 3/7/19]

                       d)     Final Order, Pursuant to Sections 105(a), 363, and 364 of the Bankruptcy
                              Code, (I) Authorizing (A) Payment of Prepetition Obligations Incurred in
                              the Ordinary Course of Business in Connection with Insurance Programs,
                              Including Payment of Policy Premiums and (B) Continuation of Insurance
                              Premium Finance Agreement, and (II) Authorizing Banks to Honor and
                              Process Check and Electronic Transfer Requests Related Thereto [Docket
                              No. 122, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         8.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Utility Services; (II) Deeming Utility Companies Adequately Assured of
                Future Payment; (III) Establishing Procedures for Determining Additional Adequate
                Assurance of Payment; and (IV) Granting Related Relief, Including Setting a Final
                Hearing Related Thereto [Docket No. 13, 2/18/19]

                Related Documents:

                       a)     Interim Order, Pursuant to Sections 105(a) and 366 of the Bankruptcy
                              Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                              Discontinuing Utility Services; (II) Deeming Utility Companies
                              Adequately Assured of Future Payment; (III) Establishing Procedures for
                              Determining Additional Adequate Assurance of Payment; and
                              (IV) Granting Related Relief, Including Setting a Final Hearing Related
                              Thereto [Docket No. 53, 2/22/19]


01:24224704.1
                                                       6
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19    Page 7 of 13




                       b)     Notice of Final Hearing and Entry of Interim Order [Docket No. 61,
                              2/22/19]

                       c)     Notice of Amended Exhibit A to Motion [Docket No. 77, 2/28/19]

                       d)     Certification of Counsel [Docket No. 106, 3/7/19]

                       e)     Final Order, Pursuant to Sections 105(a) and 366 of the Bankruptcy Code,
                              (I) Prohibiting Utility Companies from Altering, Refusing, or
                              Discontinuing Utility Services; (II) Deeming Utility Companies
                              Adequately Assured of Future Payment; (III) Establishing Procedures for
                              Determining Additional Adequate Assurance of Payment; and
                              (IV) Granting Related Relief [Docket No. 123, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: An order has been entered. No hearing is necessary.

         9.     Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Effective as of the Petition
                Date [Docket No. 34, 2/20/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 107, 3/7/19]

                       b)     Order Authorizing the Retention and Employment of Young Conaway
                              Stargatt & Taylor, LLP as Counsel for the Debtors, Effective as of the
                              Petition Date [Docket No. 126, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.




01:24224704.1
                                                       7
                     Case 19-10316-LSS        Doc 131      Filed 03/11/19     Page 8 of 13



         10.    Application of the Debtors for Order Authorizing Employment and Retention of Stretto
                as Administrative Advisor to the Debtors Effective Nunc Pro Tunc to Petition Date
                [Docket No. 35, 2/20/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 108, 3/7/19]

                       b)     Order Authorizing Employment and Retention of Stretto as Administrative
                              Advisor to the Debtors Effective Nunc Pro Tunc to Petition Date [Docket
                              No. 127, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         11.    Debtors’ Motion for an Order Establishing Procedures for Interim Compensation and
                Reimbursement of Expenses for Retained Professionals [Docket No. 75, 2/27/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 111, 3/7/19]

                       b)     Order Establishing Procedures for Interim Compensation and
                              Reimbursement of Expenses for Retained Professionals [Docket No. 128,
                              3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.




01:24224704.1
                                                       8
                      Case 19-10316-LSS        Doc 131      Filed 03/11/19    Page 9 of 13




         12.    Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 328, and 330 of
                the Bankruptcy Code, Authorizing the Debtors to Retain and Compensate Certain
                Professionals Utilized in the Ordinary Course of Business [Docket No. 76, 2/27/19]

                Related Documents:

                       a)     Certification of Counsel [Docket No. 112, 3/7/19]

                       b)     Order, Pursuant to Sections 105(a), 327, 328, and 330 of the Bankruptcy
                              Code, Authorizing the Debtors to Retain and Compensate Certain
                              Professionals Utilized in the Ordinary Course of Business [Docket No.
                              129, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       c)     Informal comments from the U.S. Trustee

                Status: An order has been entered. No hearing is necessary.

         UNCONTESTED MATTERS WITH CERTIFICATION

         13.    Debtors’ Motion for Entry of an Order Authorizing the Debtors (I) to Employ and Retain
                S3 Advisors, LLC to Provide Donald Van der Wiel as Chief Restructuring Officer and
                Additional Personnel, as necessary, Nunc Pro Tunc to the Petition Date, and (II) Granting
                Related Relief [Docket No. 37, 2/20/19]

                Related Documents:

                       a)     Supplemental Declaration of Donald Van der Wiel [Docket No. 99,
                              3/7/19]

                       b)     Certification of Counsel [Docket No. 110, 3/7/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                c)     Informal comments from the U.S. Trustee

                d)     Informal comments from the Official Committee of Unsecured Creditors


01:24224704.1
                                                        9
                     Case 19-10316-LSS        Doc 131       Filed 03/11/19   Page 10 of 13




                Status: A revised form of order resolving the informal comments has been submitted
                       under Certification of Counsel. Unless the Court has any questions regarding the
                       requested relief, no hearing is necessary.

         14.    Debtors’ Motion, Pursuant to Sections 105(a), 363 and 365 of the Bankruptcy Code for
                Entry of: (I) an Order (A) Approving and Authorizing Bidding Procedures in Connection
                with the Sale of Substantially All the Debtors’ Assets, (B) Approving and Authorizing
                the Bid Protections, (C) Scheduling the Related Auction and Hearing to Consider
                Approval of the Sale, (D) Approving Procedures Related to the Assumption and
                Assignment of Certain Executory Contracts and Unexpired Leases, (E) Approving the
                Form and Manner of Notice Thereof and (F) Granting Related Relief; and (II) an Order
                (A) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear of
                Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing and Approving the
                Debtors’ Performance Under the Asset Purchase Agreement, (C) Approving the
                Assumption and Assignment of Certain of the Debtors’ Executory Contracts and
                Unexpired Leases Related Thereto and (D) Granting Related Relief [Docket No. 16,
                2/18/19]

                Related Documents:

                       a)     Notice of Motion [Docket No. 33, 2/20/19]

                       b)     Declaration of Ben Wright in Support of an Order (A) Approving and
                              Authorizing Bidding Procedures in Connection with the Sale of
                              Substantially All the Debtors’ Assets, (B) Approving and Authorizing the
                              Bid Protections, (C) Scheduling the Related Auction and Hearing to
                              Consider Approval of the Sale, (D) Approving Procedures Related to the
                              Assumption and Assignment of Certain Executory Contracts and
                              Unexpired Leases, (E) Approving the Form and Manner of Notice Thereof
                              and (F) Granting Related Relief [Docket No. 116, 3/11/19]

                       c)     Certification of Counsel [Docket No. 124, 3/11/19]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed: None to date.

                Status: A revised form of order has been submitted under Certification of Counsel.
                        Unless the Court has any questions regarding the requested relief, no hearing is
                        necessary.




01:24224704.1
                                                       10
                     Case 19-10316-LSS        Doc 131        Filed 03/11/19   Page 11 of 13



         CONTESTED MATTERS

         15.    Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105,
                361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
                Bankruptcy Rule 4001-2, (I) Authorizing the Debtors to Obtain Postpetition Senior
                Secured Superpriority Financing, (II) Authorizing the Debtors’ Limited Use of Cash
                Collateral, (III) Granting Adequate Protection to the Prepetition Secured Parties,
                (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 14,
                2/18/19]

                Related Documents:

                       a)     Emergency Interim Order Authorizing Limited Use of Cash Collateral and
                              Payment of Certain Prepetition Employee Obligations [Docket No. 30,
                              2/20/19]

                       b)     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507,
                              Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy Rule
                              4001-2, (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                              Superpriority Financing, (II) Authorizing the Debtors’ Limited Use of
                              Cash Collateral, (III) Granting Adequate Protection to the Prepetition
                              Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting
                              Related Relief [Docket No. 40, 2/21/19]

                       c)     Notice of Final Hearing and Entry of Interim Order [Docket No. 62,
                              2/22/19]

                       d)     Notice of Filing of Proposed Final Order [Docket No. 125, 3/11/19]

                       e)     Debtors’ Motion for an Order Granting Leave and Permission to File the
                              Debtors’ Reply in Support of Motion [Docket No. TBD, to be filed]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       f)     Objection of the Official Committee of Unsecured Creditors to Debtors’
                              Motion for Entry of Interim and Final Orders Authorizing the Debtors to
                              Obtain Postpetition Financing [Docket No. 114, 3/8/19]

                Status: This matter will be going forward.




01:24224704.1
                                                       11
                     Case 19-10316-LSS        Doc 131        Filed 03/11/19   Page 12 of 13




         16.    Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 503(c) of the
                Bankruptcy Code, Approving the Debtors’ Key Employee Incentive Plan [Docket No. 36,
                2/20/19]

                Related Documents:

                       a)     Declaration of Bradley E. Scher in Support of Debtors’ Motion for Entry
                              of an Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
                              Code, Approving the Debtors’ Key Employee Incentive Plan [Docket No.
                              TBD, to be filed]

                       b)     Debtors’ Motion for an Order Granting Leave and Permission to File the
                              Debtors’ Reply in Support of Debtors’ Key Employee Incentive Plan
                              [Docket No. TBD, to be filed]

                Objection Deadline: March 6, 2019 at 4:00 p.m. (ET) [Extended to March 8, 2019 at
                                    4:00 p.m. (ET) solely with respect to the Official Committee of
                                    Unsecured Creditors]

                Objections/Responses Filed:

                       c)     United States Trustee’s Objection to the Debtors’ Motion for Entry of an
                              Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                              Approving the Debtors’ Key Employee Incentive Plan [Docket No. 94,
                              3/5/19]

                       d)     Objection of the Official Committee of Unsecured Creditors to Debtors’
                              Motion for Entry of an Order Approving the Debtors’ Key Employee
                              Incentive Plan [Docket No. 115, 3/8/19]

                Status: This matter will be going forward.

                                            [Signature Page Follows]




01:24224704.1
                                                       12
                    Case 19-10316-LSS   Doc 131       Filed 03/11/19   Page 13 of 13




         Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                March 11, 2019
                                        /s/ Donald J. Bowman, Jr.
                                        Joseph M. Barry (No. 4221)
                                        Matthew B. Lunn (No. 4119)
                                        Donald J. Bowman, Jr. (No. 4383)
                                        Jordan E. Sazant (No. 6515)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Tel: (302) 571-6600
                                        Fax: (302) 571-1253

                                        Counsel to the Debtors and Debtors in Possession




01:24224704.1
                                                 13
